Citation Nr: 1236257	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral muscle strain with L5-S1 disc space narrowing, currently rated at 40 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1969 and from November 1990 to May 1991.
 
This appeal to the Board of Veterans' Appeals  (Board) arose from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied increased ratings.  The Veteran perfected a timely appeal from those determinations.

December 2009 and January 2010 RO letters informed the Veteran his requested Board hearing via video conference was scheduled for February 1, 2010.  The Veteran failed to appear for his hearing, and there is no indication in the claims file that he asked for the hearing to be rescheduled.  Thus, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The representative has raised matters of service connection for erectile dysfunction, hypertension, and gastroesophageal reflux disease and a total disability evaluation on the basis of individual unemployability.  These matters have not been developed for appellate review and are referred to the RO appropriate development.  




FINDINGS OF FACT

1.  The Veteran's lumbar spine disability manifests with painful limitation of motion (LOM).  Neither ankylosis nor associated neurological symptomatology has manifested during the current rating period.

2.  The Veteran's bilateral hearing loss manifests at Level I in each ear.  An exceptional pattern of hearing loss has not manifested in either ear.


CONCLUSIONS OF LAW

1.  The requirements for a rating higher than 40 percent for lumbosacral strain with L5-S1 disc space narrowing have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The requirements for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.85, 4.86, DC 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in March 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter was fully time-compliant.  See 38 C.F.R. § 3.159(b).  Neither the Veteran nor his representative has asserted they were misled as to what is required to prove the claim.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  In the Statement of Accredited Representative, VA Form 646, the Veteran's representative asserts the Veteran was improperly denied a compensable rating for his hearing loss because VA did not refer him for a private audiology examination where, he asserts, newer technology would have been used to assess the Veteran's hearing loss.  While 38 C.F.R. § 3.326(b) authorizes the use of non-VA examinations, if adequate, there is nothing in that regulatory provision that mandates the use of a non-VA examiner.  Id.  The VA examination was conducted by an audiologist and utilized audiometric testing that reported puretone and speech reception thresholds in accordance with VA rating criteria.  The examination and testing appear adequate for VA rating purposes.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, VA may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on the evidence needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when either disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, if those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Historically, an August 1996 rating decision granted service connection for lumbosacral strain with L5-S1 disc space narrowing with an initial noncompensable rating, effective in June 1996.  A December 1997 rating decision awarded a compensable rating of 10 percent, effective in June 1997; and, an October 2000 rating action awarded an increased rating from 10 to 40 percent, effective in May 1998.  VA received the Veteran' current claim for an increased rating in March 2005.

The Veteran's lumbar spine disability is rated as chronic lumbosacral strain.  In light of the fact the medical evidence of record shows the disorder does not involve intervertebral disc syndrome or incapacitating episodes (prescribed bed rest by a physician), the disorder is rated on the basis of LOM under the General Formula.  See 38 C.F.R. § 4.71a, DC 5237.  Where there have been no incapacitating episodes, the rating criteria require the disability to be rated on the basis of the chronic orthopedic and neurological symptoms.  38 C.F.R. § 4.71a, General Formula, Note (1).  The Veteran's lumbar spine disability is currently rated at 40 percent disabling, which in the absence of ankylosis of the entire thoracolumbar spine, is the maximum rating for orthopedic manifestations of low back disability.  See 38 C.F.R. § 4.71a.  Thus, in the interest of brevity, the Board reviews the evidence of record to determine if the there has been the presence of thoracolumbar spine ankylosis or neurological symptoms that manifest to a compensable degree.

The December 2008 VA spine examination report reflects the Veteran reported constant daily pain and muscle spasms.  On a scale of 1 to 10, the Veteran assessed his average pain as 6-7/10, and 9/10 during flare-ups.  He was unable to identify any particular trigger for his chronic pain.  The Veteran reported further that he had undergone five epidural steroid injections (ESI) to help relieve his pain, and he reported use of hydrocodone on an as-needed basis, as the Veteran reported he did not like to take pain medication.  The Veteran denied any bowel or bladder involvement.  He reported having experienced fatigue, decreased motion, stiffness, spasms, and pain that radiated into his groin and the back of his legs.  The Veteran estimated he experienced flare-ups every two to three weeks, and they could last one to two days.  During flare-ups, the Veteran rested and took his medication.  His activity was limited pretty much to going to work.  The Veteran reported he could not walk more than about 250 feet at a time.  He reported further that he had recently retired from his job of 39 years at a container paper mill where he was a forklift operator.

The examiner noted the Veteran's posture and head position were normal and symmetrical in appearance.  His gait was also normal.  Physical examination revealed lumbar flattening but no other abnormal spinal curvature.  There was evidence of lumbar tenderness but not of muscle spasm, atrophy, guarding, or weakness.  ROM testing revealed forward flexion of 0 to 72 degrees with pain starting at 70 degrees.  Pain was present on all motion, but the examiner noted there was no additional loss of ROM after repetitive use.  The examiner noted the absence of lumbar spine ankylosis.  Lasegue's sign was positive.  Neurological examination revealed motor strength of 5/5 throughout, and muscle tone was normal.  Sensation to pin prick and vibration was normal at 2/2, and reflexes were normal at 2+ throughout.  X-rays were read as having shown disc space narrowing at L4-5 and L5-S1 with minor to mild marginal spondylosis.  The examiner diagnosed lumbosacral muscle strain with L5-S1 disc disease.  The examiner noted the Veteran's lumbar spine disability had no impact on his activities of daily living, but there was significant impact on chores, recreational, shopping, and exercise.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, Note (5).  The objective findings on clinical examination showed no evidence of ankylosis, as noted by the examiner.  In fact, the Veteran retained good ROM on testing, though it is apparent that he has exacerbating episodes when function is severely hampered.  However, there is no factual basis for a higher rating due to thoracolumbar spine ankylosis.

The December 2008 examination report also notes the absence of objective evidence of active neurological symptoms, as the neurological examination was normal.  The Veteran has complained of radiating pain, but the objective neurological testing does not reflect a compensable level of disability.  The records of the Veteran's private physician notes the Veteran's pain care, which included epidural steroid injections, but those records do not contain objective findings of loss of sensation or diminished reflexes.  VA outpatient records are also consistent with these findings.

In light of the fact the evidence of record shows there is no thoracolumbar spine ankylosis or active neurological symptoms, the Board is constrained to find there is no factual basis for a rating higher than 40 percent for the Veteran's lumbosacral muscle strain with L5-S1 disc disease.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237.

Hearing Loss

In addition to the general requirements applicable to increased rating claims, hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Analysis

The Veteran asserted in his written submissions that he is entitled to a compensable rating because he wears VA-issued hearing aids.  

The December 2008 VA audiology examination report reflects the Veteran reported his greatest difficulty as understanding soft speech and television dialogue.  The Veteran's pure tone hearing threshold levels were as follows in the right ear: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
50
50
44
LEFT
40
50
65
60
54

Speech recognition scores were 92 percent correct in the right ear and 96 percent correct in the left ear.  

The examiner diagnosed a moderate sensorineural and a high frequency hearing loss in the right ear and a moderately severe sensorineural and a high frequency hearing loss in the left ear.  These results show that the Veteran's bilateral hearing loss does not manifest with an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.85.  Table VIA shows the Veteran's hearing loss to have manifested at Roman Numeral Level I bilaterally.  Thus, his hearing loss manifested at a noncompensable rate.  38 C.F.R. § 4.7, 4.86, DC 6100.  Hence, even though the Veteran wears hearing aids, his hearing loss disability does not manifest at a compensable level.  Id.

As noted earlier, the Board has reviewed the evidence of record to determine if there is a factual basis for a staged rating for either disability at any time during the rating period.  See Hart, 21 Vet. App. 505.  Having done so, the Board finds the evidence reflects the Veteran's lumbar spine and hearing loss symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with his back disability are severe and that the hearing loss is more significant than the noncompensable evaluation reflects.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the back and hearing loss disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  The Veteran claims that he could have worked longer if not for his back disability, but there is no convincing evidence that disability markedly interferes with employment or results in frequent periods of hospitalization.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an increased rating for chronic lumbosacral muscle strain with L5-S1 disc space narrowing is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


